Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Election/Restrictions

Applicant’s election without traverse of Species F in the reply filed on  8/13/2021 is acknowledged.

Claims 3, 7-8, 15 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/13/2021.

Claim Objections

Claim 19 is objected to because it is repeated as it contains the exact same limitations as claim 5 (both depending on claim 4).  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2, 4-6, 9-14, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0097016), in view of Lee et al. (US 2018/0114824)

Regarding claim 1, Yang discloses a display device (see display device in Fig. 1) comprising:
a substrate including a display area (see substrate BS in Fig. 5; para[0042]-para[0045]);
a transistor disposed on the substrate (see transistors T1-T7 in Figs. 2-5; para[0042]-para[0043]; para[0053]);
an insulating layer disposed on the transistor (see e.g. insulating layers IL3 and IL4 in Fig. 5; para[0054]; para[0087]);
a power voltage line disposed on the insulating layer, the power voltage line transferring a power voltage (see power source line PL/BRP1 in Figs. 3-5; para[0049]; para[0051]; para[0079]; para[0092]; para[0094]; para[0096]; para[0099]);
a data line disposed on the insulating layer, the data line transferring a data voltage (see data line D in Figs. 1-4; para[0030]; para[0092]-para[0093]); and
an auxiliary wire disposed between the substrate and the power voltage line in the display area (see location of auxiliary line APL, including a first region APLa and a second region APLb, as shown in Figs. 4-5; para[0051]-para[0052]), the auxiliary wire including a portion overlapping the power see in Figs. 4-5 portions of APL (APLb) overlapping power source line PL/BRP1; para[0052]) and a portion overlapping the data line in a plan view (see in Fig. 4 portion of APL (APLa) overlapping data line D1 in a plan view; para[0052]), and the auxiliary wire is electrically connected to the power voltage line (para[0051]; see Figs. 4-5; “The auxiliary power source line APL is electrically connected to the power source line PL through a first contact hole CH1”).
However, Yang does not appear to expressly disclose the substrate including a non-display area around the display area.
Lee discloses a substrate including a display area and a non-display area around the display area (see substrate SUB in Fig. 1; “the substrate SUB includes a pixel area PXA and a peripheral area PPA”; “No pixels PXL are disposed in the peripheral area PPA, so that no image is displayed in the peripheral area PPA”; para[0037]; para[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Yang’s invention, with the teachings in Lee’s invention, to have the substrate including a display area and a non-display area around the display area, for the advantage of having drivers that drives pixels, and wires that connect the pixels to the drivers, disposed in the non-display/peripheral area corresponding to a bezel of a final display device in which no image is displayed (para[0037]), as is conventionally done for display devices to improve user experience. 

claim 2, Yang and Lee disclose all the claim limitations as applied above (see claim 1). In addition, Yang discloses the power voltage line is a driving voltage line that transfers a driving voltage (“A first power source is applied to the power source line PL” (ELVDD); see Figs. 1-5; para[0024]; para[0049]) or a common voltage line that transfers a common voltage (“An anode of the light emitting element OLED is connected to the first transistor T1 via the sixth transistor T6, and is connected to the second power source ELVSS”; “A first bridge pattern BRP1 is provided between the third contact hole CH3 and the fourth contact hole CH4 to connect the anode electrode AD to the sixth drain electrode DE6”; see Figs. 2-5; para[0024]; para[0033]; para[0079]; para[0096]).

Regarding claim 4, Yang and Lee disclose all the claim limitations as applied above (see claim 2). In addition, Yang discloses a pixel electrode electrically connected to the transistor (see AD and CD in Figs. 4-5; para[0078]-para[0079]; para[0101]), wherein the auxiliary wire includes a portion overlapping the pixel electrode in the plan view (see portion of APL (APLb) overlapping both AD and CD as shown in Fig. 5).

Regarding claim 5, Yang and Lee disclose all the claim limitations as applied above (see claim 4). In addition, Yang discloses the auxiliary wire includes a portion overlapping the driving voltage line (see in Figs. 4-5 portions of APL (APLb) ) and a portion overlapping the common voltage line in the plan view (see portion of APL (APLb) overlapping both AD and CD as shown in Fig. 5).

Regarding claim 6, Yang and Lee disclose all the claim limitations as applied above (see claim 2). In addition, Yang discloses the power voltage line is a driving voltage line connected to the auxiliary wire through a contact hole formed in at least the insulating layer (para[0024]; para[0049]; para[0051]; para[0094]; see Figs. 1-5; “A first power source is applied to the power source line PL” (ELVDD); “The power source line PL may be connected to the auxiliary power source line APL through the first contact hole CH1, which passes through the first to fourth insulating layers IL1 to IL4”).

Regarding claim 9, Yang and Lee disclose all the claim limitations as applied above (see claim 1). In addition, Yang discloses the auxiliary wire is disposed between the substrate and the transistor (see location of auxiliary line APL, including a first region APLa and a second region APLb, between the substrate BS and the transistors, as shown in Figs. 4-5).

Regarding claim 10, Yang and Lee disclose all the claim limitations as applied above (see claim 9). In addition, Yang discloses a lower pattern overlapping an active pattern of the transistor, wherein the auxiliary wire is disposed on a same layer as the see e.g. in Figs. 4-5 lower electrode LE overlapping active pattern ACT1 of transistor T1, and in a same layer as APLb, which protrudes from lower electrode LE of a storage capacitor Cst; “The lower electrode LE is disposed in the same layer as the auxiliary power source line APL”; para[0052]; para[0054]; para[0073]-para[0074]).

Regarding claim 11, Yang and Lee disclose all the claim limitations as applied above (see claim 10). In addition, Yang discloses the lower pattern is electrically connected to a source region or a drain region of the transistor (para[0052]-para[0055]; para[0073]; para[0075]; based on the broadest reasonable interpretation of the claimed limitations, as shown in Fig. 5, it is clear that since the lower electrode LE is part of the storage capacitor Cst that also includes an upper electrode UE integrally formed with the first gate electrode GE1 (part of transistor T1), LE is thus electrically connected to source electrode SE1 and drain electrode DE1 of transistor T1 (included in the claimed transistor); in addition, see connection of the storage capacitor Cst through connection line CNL to a drain electrode DE3 of transistor T3 (included in the claimed transistor), as shown in Fig. 5).

Regarding claim 12, Yang and Lee disclose all the claim limitations as applied above (see claim 9). In addition, Yang discloses a buffer layer disposed between the see insulating layers IL1 and IL2 in Fig. 5, comprising the claimed multilayer buffer layer).

Regarding claim 13, Yang and Lee disclose all the claim limitations as applied above (see claim 12). In addition, Yang discloses the power voltage line is connected to the auxiliary wire through a contact hole formed in the insulating layer and the buffer layer (“The power source line PL may be connected to the auxiliary power source line APL through the first contact hole CH1, which passes through the first to fourth insulating layers IL1 to IL4”; see Fig. 5; para[0094]).

Regarding claim 14, Yang discloses a display device (see display device in Fig. 1)  comprising:
a substrate including a display area (see substrate BS in Fig. 5; para[0042]-para[0045]); 
a transistor disposed on the substrate (see transistors T1-T7 in Figs. 2-5; para[0042]-para[0043]; para[0053]);
a power voltage line disposed on the transistor, the power voltage line transferring a power voltage (see power source line PL/BRP1 in Figs. 3-5; para[0049]; para[0051]; para[0079]; para[0092]; para[0094]; para[0096]; para[0099]);
see data line D in Figs. 1-4; para[0030]; para[0092]-para[0093]);
an insulating layer disposed on the power voltage line (see e.g. layers ILl-IL4 and PSV in Fig. 5; para[0094]; para[0123]);
an auxiliary wire disposed on the insulating layer in the display area (see location of auxiliary line APL, including a first region APLa and a second region APLb, as shown in Figs. 4-5; para[0051]-para[0052]), the auxiliary wire including a portion overlapping the power voltage line (see in Figs. 4-5 portions of APL (APLb) overlapping power source line PL/BRP1; para[0052]) and a portion overlapping the data line in a plan view (see in Fig. 4 portion of APL (APLa) overlapping data line D1 in a plan view; para[0052]), and the auxiliary wire is connected to the power voltage line through a contact hole formed in the insulating layer (para[0051]; para[0094]; see Figs. 4-5; “The auxiliary power source line APL is electrically connected to the power source line PL through a first contact hole CH1”; “The power source line PL may be connected to the auxiliary power source line APL through the first contact hole CH1, which passes through the first to fourth insulating layers IL1 to IL4”); and
a pixel electrode disposed on the auxiliary wire, the pixel electrode is electrically connected to the transistor (see AD and CD in Figs. 4-5, transistors T1-T7 comprising the claimed transistor; para[0078]-para[0079]; para[0101]).

Lee discloses a substrate including a display area and a non-display area around the display area (see substrate SUB in Fig. 1; “the substrate SUB includes a pixel area PXA and a peripheral area PPA”; “No pixels PXL are disposed in the peripheral area PPA, so that no image is displayed in the peripheral area PPA”; para[0037]; para[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Yang’s invention, with the teachings in Lee’s invention, to have the substrate including a display area and a non-display area around the display area, for the advantage of having drivers that drives pixels, and wires that connect the pixels to the drivers, disposed in the non-display/peripheral area corresponding to a bezel of a final display device in which no image is displayed (para[0037]), as is conventionally done for display devices to improve user experience. 

Regarding claim 16, Yang and Lee disclose all the claim limitations as applied above (see claim 14). In addition, Yang discloses the power voltage line is a driving voltage line that transfers a driving voltage (“A first power source is applied to the power source line PL” (ELVDD); see Figs. 1-5; para[0024]; para[0049]) or a common voltage line that transfers a common voltage (“An anode of the light emitting element OLED is connected to the first transistor T1 via the sixth transistor T6, and is connected to the ).

Regarding claim 19, Yang and Lee disclose all the claim limitations as applied above (see claim 4). In addition, Yang discloses the auxiliary wire includes a portion overlapping the driving voltage line (see in Figs. 4-5 portions of APL (APLb) overlapping power source line PL; para[0052]), and a portion overlapping the common voltage line in the plan view (see portion of APL (APLb) overlapping both AD and CD as shown in Fig. 5).

Regarding claim 20, Yang and Lee disclose all the claim limitations as applied above (see claim 16). In addition, Yang discloses the auxiliary wire includes a first portion overlapping the common voltage line (see portion of APL (APLb) overlapping cathode CD which provides power source ELVSS, as shown in Figs. 4-5) and a second portion overlapping the driving voltage line and the pixel electrode in the plan view (see in Figs. 4-5 portions of APL (APLb) overlapping power source line PL and both AD and CD; para[0052]), and the first portion and the second portion are separated from each other (see the two separate portions APLb in Fig. 5).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623